Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant filed an amendment on January 27, 2021. Claims 1-5, 7-15, and 17-22 were pending in the Application. Claims 1-2, 8-9, 11-12, 18-19, and 21-22 have been amended. No new claims have been added. No new claims are cancelled. Thus Claims 1-5, 7-15, and 17-22 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be not persuasive. This action is made FINAL.

Specification


The disclosure is objected to because of the following informalities: 
In Paragraph [0050], the use of the terms Android, Microsoft Windows™, Unix, Linux, Xenix, Hewlett-Packard UX™, Novell Netware™, Microsystems Solaris™, Macintosh, Apache, and Open Step TM, which are a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort 
Appropriate correction is required.

Claim Objections




Dependent Claims 4 and 14 are objected to because of the following informalities:
Line 2 recites “…an API …” The term API is a first time use of this acronym and it is appropriate to spell out the acronym. After spelling out for the first time, it is appropriate to use the acronym alone in all future uses. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, not withstanding, that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.









Independent Claims 1 and 11, and Dependent Claims 2-3, 8-10, 12-13, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (U. S. Patent Application Publication No. 20160294655 Al), herein referred to as Lin, and in view of Scipioni (U.S. Patent Application Publication No. 20100023450 Al), herein referred to as Scipioni.

Independent Claims 1
Lin teaches a method for synthetic system monitoring, comprising:
in an information processing apparatus comprising at least one computer processor:
(See Lin, [0051], the digital device 700 comprises a processor 702, a memory system 704, a storage system 706, a communication network interface 708, and I/O interface 710, and a display interface 712 communicatively coupled to a bus 714. The processor 702 is configured to execute executable instructions (e.g., programs). In some embodiments, the processor 702 comprises circuitry or any processor capable of processing the executable instructions.)

at a test interface, validating an operation of an electronic transaction processing system comprising a plurality of transaction elements by injecting the test financial transaction into an electronic transaction processing flow;
(See Lin, [0022], … the server devices 120 include hardware, software and/or firmware to host the shared services for tenants. The hosted services may include tenant-specific business services or functions, … eCommerce, … payroll, financials, accounting, calendaring, order processing, subscription billing, inventory management, supply chain management (SCM), collaboration, sales force automation (SFA), marketing automation, contact list management, call-center support, web-based customer support, partner and vendor management systems, product lifecycle management (PLM), financial, reporting and analysis, etc. … See also Lin, [0024], testing of performance conditions may include evaluation of the health of each shared service provided through different combinations of user interfaces 118, server devices 120 and data storage devices 122. Testing of the health of each shared service may ensure that each shared service and/or system component (e.g., user interface 118, server device 120, data storage device 122, processor, memory, etc.) is available through each different path and meets certain performance conditions … the testing system 116 is configured to select one of a set of credentials for logging into the multi-tenant system 108, to generate synthetic transactions in the multi-tenant system 108 for that selected one of the set of credentials, and to obtain and evaluate test results based on each synthetic transaction and/or combination of synthetic transactions. See also Lin, [0027], the testing system 116 includes an automated test driver 208 that is configured to receive start commands from a scheduler 206, to receive input data and at least one of a set of test scripts from an input data and test script store 202, and to generate and issues test commands to a controller 204 that provides synthetic transaction inputs to the multi-tenant system 108, which is being construed as injecting the synthetic transaction into an electronic transaction processing flow. See also Lin, FIG. 2). Examiner is construing tenant specific business services or functions to include eCommerce and financials comprising transaction elements to be validated by the injection of the test synthetic transaction into the eCommerce and financial electronic transaction processing flow.
the test interface receiving, from a first transaction element of the plurality of transaction elements and after the first transaction element processes the test financial transaction, a first actual transaction state for the test financial transaction;
(See Lin, [0033], the automated test driver 208 is configured to evaluate the test results received from the multi-tenant system 108 in response to the synthetic transaction inputs against threshold/expected performance data, which is being construed as after the first transaction element processes the synthetic transaction, a first actual transaction state for the synthetic transaction. Example performance data may include time-based information (e.g., a threshold time period for a login to occur, a threshold time period for the test results to be received), accuracy-based information (e.g., the expected test results in response to the synthetic transaction), com-ponent-based information (e.g., threshold capacity for pro-cessor utilization, correct handoff information for each com-ponent to send to a subsequent component), etc.)

the test interface comparing the first actual transaction state to a first expected transaction state for the first transaction element; and
(See Lin, [0045], evaluation of the test results may include comparing actual component metrics against threshold component metrics (e.g., was the processor utilization below threshold capacity, was memory utilization below threshold capacity). Evaluation of the test results may include comparing the information each component passes to information each component is expected to pass.)


the test interface generating an output based on the comparison.
(See Lin, [0027], … the automated test driver 208 is further configured to receive test results from the multi-tenant system 108, to evaluate the test results, to generate logs, reports and data that are stored in a test results store 210, and to generate any necessary alerts 212, which is being construed as generating an output based on the comparison.) 

Lin does not teach, however, Scipioni teaches generating a test financial transaction from a first financial account to a second financial account and having a nominal monetary value;
(See Scipioni, [0006, 0008, 0044, cents], … The method includes receiving a fund transfer request from the financial institution on behalf of the user and establishing a second user account related to the user based on user information passed with the fund transfer request. The method includes processing the fund transfer request by linking the first user account to the second user account based on the user information passed with the fund transfer request, receiving funds from the financial institution associated with the first user account, and depositing the received funds in the second user account on behalf of the user, wherein the user information includes an e-mail address related to the user. See also Scipioni, [0022] … When the user accounts 144, 164 are considered linked, the user 120 is presumed to be the same person having permission to access both user accounts 144, 164. However, after a nominal fund transfer takes place, the user 120 may be prompted with an option to link the information related to the user accounts 144, 164, wherein the user 120 may be prompted by the service provider 160 to provide at least one of a full name, address, telephone number, date of birth, and at least part of a social security number to link the user accounts 144, 164. The user 120 may be prompted to verify random deposit information. For example, the service provider 160 may transfer nominal funds (e.g., a penny or a dollar) to the user account 144 with the financial institution 140, and the user 120 may be prompted to verify information related to the nominal fund transfer, such as the amount deposited into the user account 144 and when the deposit occurred. In another example, the user 120 may be prompted to login to the user account 144 after a nominal fund transfer has been completed by the service provider 160 to verify the nominal fund transfer.). Scipioni teaches a first user account linked to a second user account, related to the user, and verifying the successful transfer of a nominal fund transfer (e.g., a penny or a dollar) and deposit to the user account, which is construed as the nominal monetary value.
Scipioni teaches facilitating fund transfers over a network. It would have been obvious to one of ordinary skill in the art to include such means for facilitating financial transactions over a network, as in Scipioni, to improve and/or enhance the technology for testing a system for testing end-to-end performance conditions of a live multi-tenant system, as in Lin because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to improving a user’s experience during financial transactions by ensuring continuous reliability of the transaction processes and elements by detecting problems and issues as soon as feasible so they can be fixed as soon as possible. Conventional techniques are time consuming and effort intensive and typically require the user to perform several steps and navigation events for deposit verification and settlement. 

NOTE: Independent Claim 11 is substantially similar to Independent Claim 1 and as such, these claim limitations are treated in the same manner with regard to the Independent Claim 1 prior art rejections. Independent Claim 1 does not disclose the limitations of a system for synthetic system monitoring, comprising: an electronic transaction processing system comprising a plurality of transaction elements; and a test interface comprising at least one computer processor; wherein; as in Independent Claim 11, (See Lin, FIG. 7 and [0051], FIG. 7 is a block diagram of an exemplary digital device 700. Any of the client 102, development system 110, synthetic client 112 and/or multi-tenant system 108 may include and/or be implemented on one or more digital devices 700. The digital device 700 comprises a processor 702, a memory system 704, a storage system 706, a com-munication network interface 708, an I/O interface 710, and a display interface 712 communicatively coupled to a bus 714. The processor 702 is configured to execute executable instructions (e.g., programs). In some embodiments, the processor 702 comprises circuitry or any processor capable of processing the executable instructions.)

Dependent Claim 2
Lin and Scipioni disclose the limitations of Independent Claim 1.
Scipioni does not teach, however, Lin does teach the method of claim 1, wherein the first actual transaction state specifies a time for the first transaction element to process at least a portion of the test financial transaction.
(See Lin, [0033], … example performance data may include time-based information (e.g., a threshold time period for a login to occur, a threshold time period for the test results to be received), …)
NOTE: Dependent Claim 12 is substantially similar to Dependent Claim 2 and as such, these claim limitations are treated in the same manner with regard to the Dependent Claim 2 prior art rejection.

Dependent Claim 3 
Lin and Scipioni disclose the limitations of Independent Claims 1.
Scipioni does not teach, however, Lin does the method of claim 1, wherein the first actual transaction state is provided by a script in the first transaction element.
(See Lin, FIG. 3 and [0035], the test script 1 may be executed to test the performance condition of path/destination 1 of the multiple paths/destinations 306 of the multi-tenant system 108, which is being construed as the first actual transaction state is provided by a script in the first transaction element.)

NOTE: Dependent Claim 13 is substantially similar to Dependent Claim 3 and as such, these claim limitations are treated in the same manner with regard to the Dependent Claim 3 prior art rejection.

Dependent Claim 8 
Lin and Scipioni disclose the limitations of Independent Claim 1.
Scipioni does not teach, however, Lin does teach the method of claim 1, further comprising: the test interface receiving, from a second transaction element of the plurality of transaction elements, a second actual transaction state for the test financial transaction; and the test interface comparing the second actual transaction state to a second expected transaction state for the second transaction element.
(See Lin, [0033], … the automated test driver 208 is configured to evaluate the test results received from the multi-tenant system 108 in response to the synthetic transaction inputs against threshold/expected performance data. Example performance data may include time-based information (e.g., a threshold time period for a login to occur, a threshold time period for the test results to be received), accuracy-based information (e.g., the expected test results in response to the synthetic transaction), com-ponent-based information (e.g., threshold capacity for pro-cessor utilization, correct handoff information for each com-ponent to send to a subsequent component), etc. See Lin [0039], … each test script will include several tests for several synthetic transactions to sufficiently test end-to-end the services offered by the multi-tenant system 108. See Lin [0045], … Evaluation of the test results may include comparing actual component metrics against threshold component metrics (e.g., was the processor utilization below threshold capacity, was memory utilization below threshold capacity). Evaluation of the test results may include comparing the information each component passes to information each component is expected to pass.)

NOTE: Dependent Claim 18 is substantially similar to Dependent Claim 8 and as such, these claim limitations are treated in the same manner with regard to the Dependent Claim 8 prior art rejection.

Dependent Claim 9 
Lin and Scipioni disclose the limitations of Independent Claim 1.
Scipioni does not teach, however, Lin does the method of claim 1, wherein the output comprises an end-to-end view of the test financial transaction through the plurality of transaction elements.
(See Lin, [0039], … each test script will include a several tests for several synthetic transactions to sufficiently test end-to-end the services offered by the multi-tenant system 108. See Lin, [0022], … the server devices 120 include hardware, software and/or firmware to host the shared services for tenants. The hosted services may include tenant-specific business services or functions, … eCommerce, … payroll, financials, accounting, calendaring, order processing, subscription billing, inventory manage-ment, supply chain management (SCM), collaboration, sales force automation (SFA), marketing automation, contact list management, call-center support, web-based customer sup-port, partner and vendor management systems, product lifecycle management (PLM), financial, reporting and analysis, etc. …)  

NOTE: Dependent Claim 19 is substantially similar to Dependent Claim 9 and as such, these claim limitations are treated in the same manner with regard to the Dependent Claim 9 prior art rejection.

Dependent Claim 10
Lin and Scipioni disclose the limitations of Independent Claim 1.
Scipioni does not teach, however, Lin does teach the method of claim 1, wherein the output comprises a status representing the first transaction state.
(See Lin, [0048], … each test result indicator 502 may be presented as a particular color based on the performance condition (status) reflected by the last test. For example, the test result flag 502 may be green to reflect the path as healthy, light green to reflect the path as in the process being tested and thus far passing, yellow to reflect the path as having failed the last test and at risk (but not yet amounting to an alert trigger condition), light yellow to reflect the path as in the process of being tested and failing, red to reflect an alert trigger condition, light red to reflect the past as transitioning from healthy or at risk status to an alert trigger condition. Other color and/or visual aids may be used to reflect the different performance conditions of the different paths.)

NOTE: Dependent Claim 20 is substantially similar to Dependent Claim 10 and as such, these claim limitations are treated in the same manner with regard to the Dependent Claim 10 prior art rejection.

Dependent Claim 21
Lin and Scipioni disclose the limitations of Independent Claim 1.
Lin does not teach, however, Scipioni does teach the method of claim 1, further comprising: generating a second test financial transaction from the second financial account to the first financial account having the nominal monetary value; and validating the operation of the electronic transaction processing system by injecting the second test financial transaction into the electronic transaction processing flow.
(See Scipioni, FIG. 1 and [0019], … the user 120 may utilize the bill payment service 142 to transfer funds from the user account 144 of the financial institution to a user account 164 of the service provider 160 via the network. See also Scipioni, [0020], the user 120, in one embodiment, is able to estab-lish one or more user accounts (e.g., the user account 164) with the service provider 160, wherein the user 120 may deposit monetary funds in the user account 164 either directly or from the user account 144 of the financial institution 140. See also Scipioni, [0021], … a link 150 may be established between the user account 144 of the financial institution 140 and one or more other accounts with other financial institutions and/or network based service providers, such as the service provider 160 … After linking user accounts 144, 164 via, e.g., an e-mail address, fund transfers may be processed seamlessly between the user accounts 144, 164 of the financial institution 140 and the service provider 160, respectively. See also Scipioni, [0022], … When the user accounts 144, 164 are considered linked, the user 120 is presumed to be the same person having permission to access both user accounts 144, 164. However, after a nominal fund transfer takes place, the user 120 may be prompted with an option to link the information related to the user accounts 144, 164, wherein the user 120 may be prompted by the service provider 160 to provide at least one of a full name, address, telephone number, date of birth, and at least part of a social security number to link the user accounts 144, 164. The user 120 may be prompted to verify random deposit information. For example, the service provider 160 may transfer nominal funds (e.g., a penny or a dollar) to the user account 144 with the financial institution 140, and the user 120 may be prompted to verify information related to the nominal fund transfer, such as the amount deposited into the user account 144 and when the deposit occurred. In another example, the user 120 may be prompted to login to the user account 144 after a nominal fund transfer has been completed by the service provider 160 to verify the nominal fund transfer.)
Scipioni teaches facilitating fund transfers over a network. It would have been obvious to one of ordinary skill in the art to include such means for facilitating financial transactions over a network, as in Scipioni, to improve and/or enhance the technology for testing a system for testing end-to-end performance conditions of a live multi-tenant system, as in Lin because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to improving a user’s experience during financial transactions by ensuring continuous reliability of the transaction processes and elements by detecting problems and issues as soon as feasible so they can be fixed as soon as possible. Conventional techniques are time consuming and effort intensive and typically require the user to perform several steps and navigation events for deposit verification and settlement.

NOTE: Dependent Claim 22 is substantially similar to Dependent Claim 21 and as such, these claim limitations are treated in the same manner with regard to the Dependent Claim 21 prior art rejection.

Dependent Claims 4, 7, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (U. S. Patent Application Publication No. 20160294655 Al), herein referred to as Lin, in view of Scipioni (U.S. Patent Application Publication No. 20100023450 Al), herein referred to as Scipioni, and further in view of Urban et al (U.S. Patent No. 7822837 B1), herein referred to as Urban.

Dependent Claim 4 
Lin and Scipioni disclose the limitations of Independent Claim 1.
Lin and Scipioni do not teach, however, Urban does teach the method of claim 1, wherein the first actual transaction state is provided by an API in the first transaction element.
(See Urban, [Column 17, lines 65-67], network application performance module 98 further includes APIs and associated functionality that aggregates raw response time See Urban, [Column 18, lines 1-6], measurement data over specified time intervals (e.g., the last hour, 15 minutes, day, etc.) on a traffic class or network-wide basis. A separate process, using these APIs, can compute average response times over desired intervals and compare these response times to pre-configured performance thresholds.)
Urban teaches tracking end-to-end performance of selected network applications selectively engaging more invasive (synthetic) approaches to tracking performance and troubleshooting issues when needed. It would have been obvious to one of ordinary skill in the art to include such means for tracking end-to-end performance of selected network applications selectively engaging more invasive (synthetic) approaches to tracking performance and troubleshooting issues when needed, as in Urban, and facilitating financial transactions over a network, as in Scipioni, to improve and/or enhance the technology for testing a system for testing end-to-end performance conditions of a live multi-tenant system, as in Lin because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to monitor end-to-end performance to ensure proper performance of the applications that are critical to continued operation of an enterprise's (business, government, and/or institution) business processes and productivity of employees; and to share and display the end-to-end performance through the use of APIs. Disruptions to the network applications and business processes can be very costly, leading to lost employee productivity, lost revenue opportunities, and/or increased costs.

NOTE: Dependent Claim 14 is substantially similar to Dependent Claim 4 and as such, these claim limitations are treated in the same manner with regard to the Dependent Claim 4 prior art rejection.

Dependent Claim 7 
Lin and Scipioni disclose the limitations of Independent Claim 1.
Lin and Scipioni do not teach, however, Urban does the method of claim 1, wherein the first expected transaction state is specified in a service level agreement.
(See Urban, [Column 22, lines 14-17], specify a threshold latency 15 value (e.g., total delay, network delay, packet exchange time, etc.), and configure a synthetic transaction command if the threshold value(s) is crossed. See Urban, [Column 22, lines 23-25], the threshold values may be configured relative to a service level agreement, or network application QoS requirements.)
Urban teaches tracking end-to-end performance of selected network applications selectively engaging more invasive (synthetic) approaches to tracking performance and troubleshooting issues when needed. It would have been obvious to one of ordinary skill in the art to include such means for tracking end-to-end performance of selected network applications selectively engaging more invasive (synthetic) approaches to tracking performance and troubleshooting issues when needed, as in Urban, and facilitating financial transactions over a network, as in Scipioni, to improve and/or enhance the technology for testing a system for testing end-to-end performance conditions of a live multi-tenant system, as in Lin because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to monitor end-to-end performance to ensure proper performance of the applications that are critical to continued operation of an enterprise's (business, government, and/or institution) business processes and productivity of employees. Disruptions to the network applications and business processes can be very costly, leading to lost employee productivity, lost revenue opportunities, and/or increased costs.

NOTE: Dependent Claim 17 is substantially similar to Dependent Claim 7 and as such, these claim limitations are treated in the same manner with regard to the Dependent Claim 7 prior art rejection.

Dependent Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (U. S. Patent Application Publication No. 20160294655 Al), herein referred to as Lin, in view of Scipioni (U.S. Patent Application Publication No. 20100023450 Al), herein referred to as Scipioni, and further in view of Campbell (U.S. Patent Application Publication No. 20140074762 Al), herein referred to as Campbell.

Dependent Claim 5 
Lin and Scipioni disclose the limitations of Independent Claim 1.
Lin and Scipioni do not teach, however, Campbell does the method of claim 1, wherein the first expected transaction state is based on machine learning from one or more past transactions processed by the first transaction element.
(See Campbell teaches, in paragraph [0018], these codes may be input as a starting point for the system, or a set of codes can be gathered automatically from historical or reference data, with new codes added as the system processes additional information or data … when the data enterprise is harvested the system pulls specific terms into associative clusters from the documentation provided as a part of a machine learning process … an entire ontology may be constructed automatically from scratch during a data harvesting and machine learning process.)
Campbell teaches monitoring and analyzing transactions utilizing machine based runtime accounting activity. It would have been obvious to one of ordinary skill in the art to include such means for monitoring and analyzing transactions utilizing machine based runtime accounting activity, as in Campbell, and facilitating financial transactions over a network, as in Scipioni, to improve and/or enhance the technology for testing a system for testing end-to-end performance conditions of a live multi-tenant system, as in Lin because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to utilize data (predictive) analytics, pattern recognition, anomaly detection, and Artificial Intelligence (Al) rules, algorithms, and statistical formulary driven constructs involving machine-based runtime accounting activity logging, knowledge-based information management, and temporal and geospatial context for performing code-based adjudication of finance and accounting processing through persistence reconciliation and business activity monitoring of accounting, enterprise resource planning (ERP), and other finance and logistics applications. This proactive monitoring, adjudication, and reconciliation of finance and accounting processes identifies potential problems with the processes that need prompt attention to ensure the user's interaction with the process is a satisfactory experience.
NOTE: Dependent Claim 15 is substantially similar to Dependent Claim 5 and as such, these claim limitations are treated in the same manner with regard to the Dependent Claim 5 prior art rejection.

Response to Arguments



























Applicant filed an amendment on January 27, 2021. Claims 1-5, 7-15, and 17-22 were pending in the Application. Claims 1-2, 8-9, 11-12, 18-19, and 21-22 have been amended. No new claims have been added. No new claims are cancelled. Thus Claims 1-5, 7-15, and 17-22 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be not persuasive. This action is made FINAL.
The claim objections in the Non-final Office Action dated October 29, 2020, are hereby withdrawn. The claims as amended in the Applicant’s Remarks dated January 27, 2021, are hereby entered.
The claim rejections under 35 U.S.C. § 112(b) in the Non-final Office Action dated October 29, 2020, are hereby withdrawn. The claims as amended in the Applicant’s Remarks dated January 27, 2021, are hereby entered.
In the context of 35 U.S.C. §103, Applicant argues that the proposed combination of Lin and Scipioni is improperly based on hindsight. Specifically, the only reason for the proposed combination is the application of the knowledge gleaned from Applicant's disclosure because Lin is directed to live testing performance of a multi-tenant system, and involves injecting a test script for a synthetic transaction - for example, add/cancel/modify a billing entry, add/cancel/modify a contact, etc. Lin, [0027]. Lin's synthetic "transactions" are not the same sort of transactions as claimed, which are financial transactions that are injected into an electronic transaction processing flow for an electronic transaction processing system. A transaction of a nominal value - such as $0.01 - is not the type of synthetic (or test) financial transaction that is contemplated by Lin, nor is there any evidence to suggest that such a transaction would provide any predictable outcome from Lin's multi-tenant system. Therefore, Applicant respectfully requests that this rejection be withdrawn.
Examiner has considered these arguments and is not persuaded. Examiner argues “any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). As the Applicant argues that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. Examiner also argues that there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004).
Examiner continues to argue that Lin, [0039] teaches each test script will include several tests for several synthetic transactions to sufficiently test end-to-end the services offered by the multi-tenant system 108, which as seen in Lin, [0022], are hosted services that may include tenant-specific business services or functions, such as eCommerce, payroll, financials, and accounting, which can be construed as financial transactions that are injected into an electronic transaction processing flow for an electronic transaction processing system. Applicant specification, [0024] and Figure 1, recite an environment for synthetic monitoring of systems with elements such as payment gateway 110, routing channel 120, process payment 130, sanctions screening 140, fund control 150, and posting/routing 160, and then notes in the specification that these elements are exemplary only, and different and/or additional/fewer elements may be included in the transaction flow as is necessary and/or desired, as taught in Lin. Examiner also argues that Lin is not relied upon to teach the monetary value, but instead relies on Scipioni, [0022], to teach verifying the successful transfer of a nominal fund transfer (e.g., a penny or a dollar) and deposit to the user account. 
Thus, the applicant arguments are not persuasive, as Lin [0022] and [0039]; and Scipioni [0022] apply to respective claim limitation of Independent Claim 1 (see 103 analysis above). Therefore, Independent Claim 1, and similarly Independent Claim 11, stand rejected under 35 U.S.C §103 in the analysis above, and is therefore, not patentable. 
In the context of 35 U.S.C. §103, Applicant argues that Scipioni is nonanalogous art. Scipioni is neither in the same field of endeavor as the claimed invention, nor is it reasonably pertinent to a problem faced by Applicant. Indeed, the claims recite validating the operation of an electronic transaction processing system using a test financial transaction from a first financial account to a second financial account having a nominal monetary value. Scipioni discloses using a nominal funds transfer to verify account ownership. The only commonality between the claims and Scipioni is the use of a transaction of a nominal value. Verifying account ownership is neither in the same field of endeavor as the claimed invention, nor is it reasonably pertinent to a problem faced by Applicant. Therefore, because Scipioni is nonanalogous art, it cannot be applied to reject the claims. 
Examiner has considered these arguments and is not persuaded. Examiner argues that Scipioni teaches [0022] more than verifying account ownership, and also verifies random deposit information by the service provider transferring nominal funds (e.g., a penny or a dollar) to the user account, which is validating the operation of an electronic transaction processing system similar to what is being claimed. Scipioni also teaches [0044] the service provider 160 may transfer random nominal funds (e.g., a random two-digit fund transfer, such as 34 cents or 78 cents) to the user account 144 with the financial institution 140, and the user 120 may be prompted to verify information related to the nominal fund transfer, such as the amount deposited into the user account 144 and when the deposit occurred. Applicant specification [0009] and [0016] discloses the output may include an end-to-end view of the synthetic transaction through the plurality of transaction elements, a status representing the first transaction state, etc., which is taught by Scipioni. Therefore, Scipioni can be considered analogous art, as being in the same field of endeavor as the claimed invention, and as being reasonably pertinent to a problem faced by Applicant, by teaching the testing of a nominal fund value being transferred from one user financial institution first account to a user service provider second account, as the claimed invention discloses validating the operation of an electronic transaction processing system using a test financial transaction from a first financial account to a second financial account having a nominal monetary value.
Thus, the applicant arguments are not persuasive, as Independent Claims 1 and 11, are rejected under 35 U.S.C. 103 as being unpatentable over Lin and in view of Scipioni. Therefore, Independent Claim 1, and similarly Independent Claim 11, stand rejected under 35 U.S.C §103 in the analysis above, and is therefore, not patentable. 
In the context of 35 U.S.C. §103, Applicant argues that Lin does not disclose "validating an operation of an electronic transaction processing system comprising a plurality of transaction elements by injecting the test financial transaction into an electronic transaction processing flow." Instead, Lin discloses a "live multi-tenant system that hosts shared services for multiple tenants." Lin, Abstract. To the extent that a shared service may include a transaction processing system, Applicant respectfully submits that the Lin's testing is not performed to validate an electronic transaction processing flow, but instead to evaluate the multi-tenant nature of the shared services. Applicant continues to argue in Lin, [0028], that it is clear that the test financial transactions that Lin injects are not testing to track a value of a test financial transaction as it proceeds through an electronic transaction processing flow.
Examiner has considered these arguments and is not persuaded. Examiner argues that Lin [0039] teaches each test script will include several tests for several synthetic transactions to sufficiently test end-to-end the services offered by the multi-tenant system 108, and Lin [0045] teaches evaluation of the test results may include comparison against threshold/expected performance data. Evaluation of the test results may include comparing actual time measurements against threshold time values (e.g., did login occur within a threshold time period, were the test results received within a threshold time period). Evaluation of the test results may include comparing actual test result values against expected test result values (e.g., were the test results accurate). Evaluation of the test results may include comparing actual component metrics against threshold component metrics (e.g., was the processor utilization below threshold capacity, was memory utilization below threshold capacity). Evaluation of the test results may include comparing the information each component passes to information each component is expected to pass. Examiner also argues evaluation of actual test results compared to expected test results for synthetic transactions to test end-to-end the services offered by the multi-tenant systems, which include tenant-specific business services or functions, such as eCommerce, payroll, financials, and accounting is similar to the claimed subject matter of validating an electronic transaction processing flow. Examiner continues to argue that Scipioni [0022] and [0044] is relied upon to teach the evaluation of transferring nominal monetary values to track a value of a test financial transaction as it proceeds through an electronic transaction processing flow, as is being claimed.
Thus, the applicant arguments are not persuasive, as Lin [0039] and [0045], and Scipioni [0022] and [0044], apply to respective claim limitations of Independent Claim 1 (see 103 analysis above). Therefore, Independent Claim 1, and similarly Independent Claim 11, stand rejected under 35 U.S.C §103 in the analysis above, and is therefore, not patentable. 
In the context of 35 U.S.C. §103, Applicant argues that Scipioni does not cure this deficiency, and that the disclosure of Scipioni is very similar to that of U.S. Patent Application Publication No. 2016/0292753 to Fuller et al. ("Fuller"), which was previously applied. Fuller disclosed the use of a test transaction to validate the consumer's registration information that was input by the consumer. See Fuller, [0038]. Fuller did not disclose that its test transaction is "from a first financial account to a second financial account" as claimed.
Applicant continues to argue that Scipioni also discloses using a "test transaction" to verify account ownership. See Scipioni, [0022]. Thus, the deposit is used by the service provider to verify account information with the financial institution, not to validate the operation of an electronic transaction processing flow. Like Fuller, Scipioni's only concern is that the user account information that the service provider has -and not a transaction processing flow - is correct.
Examiner has considered these arguments and is not persuaded. Examiner argues that the Applicant reference to Fuller is moot as Fuller is no longer being applied as the current art of record. Fuller teaches generating donations from payment account transactions, and Scipioni teaches facilitating financial transactions over a network, which is not similar to Fuller. Examiner argues that Scipioni teaches more than verifying account ownership as argued by Applicant. Scipioni, FIG. 1 and [0019], teaches that the user 120 may utilize the bill payment service 142 to transfer funds from the user account 144 of the financial institution to a user account 164 of the service provider 160 via the network. Scipioni, [0020], continues to teach that the user 120 is able to establish one or more user accounts (e.g., the user account 164) with the service provider 160, wherein the user 120 may deposit monetary funds in the user account 164 either directly or from the user account 144 of the financial institution 140. Scipioni, [0021], then teaches a link 150 may be established between the user account 144 of the financial institution 140 and one or more other accounts with other financial institutions and/or network based service providers, such as the service provider 160 … After linking user accounts 144, 164 via, e.g., an e-mail address, fund transfers may be processed seamlessly between the user accounts 144, 164 of the financial institution 140 and the service provider 160, respectively. Scipioni, [0022], also teaches when the user accounts 144, 164 are considered linked, the user 120 is presumed to be the same person having permission to access both user accounts 144, 164. However, after a nominal fund transfer takes place, the user 120 may be prompted with an option to link the information related to the user accounts 144, 164, wherein the user 120 may be prompted by the service provider 160 to provide at least one of a full name, address, telephone number, date of birth, and at least part of a social security number to link the user accounts 144, 164. The user 120 may be prompted to verify random deposit information. For example, the service provider 160 may transfer nominal funds (e.g., a penny or a dollar) to the user account 144 with the financial institution 140, and the user 120 may be prompted to verify information related to the nominal fund transfer, such as the amount deposited into the user account 144 and when the deposit occurred. In another example, the user 120 may be prompted to login to the user account 144 after a nominal fund transfer has been completed by the service provider 160 to verify the nominal fund transfer. Examiner argues the nominal fund transfer between a user financial first account and a user service provide second account of Scipioni is similar to the claimed subject matter of a transaction processing flow.
Thus, the applicant arguments are not persuasive, as Scipioni, FIG. 1 and [0019-0022], apply to respective claim limitations of Independent Claim 1 (see 103 analysis above). Therefore, Independent Claim 1, and similarly Independent Claim 11, stand rejected under 35 U.S.C §103 in the analysis above, and is therefore, not patentable. 
Therefore, Independent Claims 1 and 11 are not patentable. Independent Claims 1 and 11 stand rejected under 35 U.S.C §103 in the analysis above. Dependent Claims 1-5, 7-10, and 21, which depend on Independent Claim 1, stand rejected under 35 U.S.C. 103; and Dependent Claims 12-15, 17-20, and 22, which depend on Independent Claim 11 stand rejected under 35 U.S.C. 103.

Conclusion


































Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 8:00 AM – 4:30 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN CHISM/
Examiner, Art Unit 3692
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3692